Citation Nr: 0639935	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  06-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a rating decision of July 1953, which denied service 
connection for poliomyelitis, was clear and unmistakable 
error.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
May 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.      


FINDINGS OF FACT

1. In an unappealed decision, dated July 3, 1953, the RO in 
San Diego, California, denied the veteran's claim for service 
connection for poliomyelitis.  

2.  The RO's July 3, 1953, rating decision, which denied the 
veteran's claim for service connection for poliomyelitis, was 
undebatably erroneous.  


CONCLUSION OF LAW

The RO's July 3, 1953, rating decision, in which the RO 
denied the veteran's claim for service connection for 
poliomyelitis, was clearly and unmistakably erroneous and is 
reversed.  38 U.S.C.A. §§ 1110, 1112, 5109A, 7105 (West 
2002); 38 U.S.C. § 701 (1952); 38 U.S.C. § 2313 (1955 Supp. 
V); 38 C.F.R. § 3.105 (2006); 38 C.F.R. § 3.379 (1964); VA 
Reg. No. 1987, T.S. 119 (October 28, 1954); VA Reg. No. 1(a), 
Part I, reprinted in 38 U.S.C., ch. 12A, at 5573, et seq. 
(1952), and in 38 U.S.C., ch. 12A, at 2503, et seq. (1952 
Supp. V); 38 C.F.R. §§ 3.0, 3.80, 3.86 (1952 Supp.); 
Proclamation 3080, 20 Fed. Reg. 173 (January 1, 1955).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated July 3, 1953, the RO denied the 
veteran's claim for service connection for poliomyelitis on 
the basis that the disease was not incurred or aggravated 
during service.  No timely appeal was filed and that decision 
became final.  38 U.S.C.A. § 7105(c).  In May 2006, the 
veteran filed a claim challenging the RO's 1953 decision as 
clear and unmistakable error.  In June 2006, the RO denied 
the claim and the veteran has appealed.  

Determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  
38 C.F.R. § 3.105(b).  Where evidence establishes CUE, 
however, the prior decision will be reversed or amended.  
38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(b).   For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the prior 
reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 3.105(b).   

CUE is a very specific and rare kind of factual or legal 
error, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would be have been manifestly 
different but for the error.  There is a three-pronged test 
to determine whether CUE is present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which,  had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a CUE 
determination must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russel v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

With respect to the first prong of the test, the veteran does 
not claim that the correct facts were not before the San 
Diego RO.  Rather, he claims that a regulatory provision 
existing at the time was improperly applied.  The veteran 
asserts that at the time of the 1953 decision, the RO failed 
to consider a presumption of service connection for a chronic 
disease manifest to a 10 percent compensable degree within a 
year following service.  As discussed below, such a 
regulation was in effect at the time of the 1953 decision.  

Subject to limitations provided by regulations, during 1953, 
compensation could be paid to a veteran who served in active 
military service and who was disabled as a result of a 
disease incurred during service.  38 U.S.C. § 701 (1952) 
(later amended and re-enacted as 38 U.S.C. § 1110).  But the 
statutory provision that created a presumption of service 
connection for chronic diseases (now codified at 38 U.S.C.A. 
§ 1112 (West 2002)) was not enacted until 1957.  Pub. L. No. 
85-86. § 313, 71 Stat. 97 (June 17, 1957) (creating 38 U.S.C. 
§ 2313 (1955 Supp. V)).  During 1953, that presumption was 
found in regulations that were approved by Congress and 
reprinted in an appendix to chapter 12 of title 38 of the 
U.S. Code.  See Veterans Regulation Number 1(a), as 
promulgated by Executive Order No. 6156 (June 6, 1933), 
reprinted in 38 U.S.C., chapter 12A, at 5573 et seq. (1952) 
and in 38 U.S.C., chapter 12A, at 2503 et seq. (1952 Supp. 
V).  As relevant here, those regulations were also reflected 
in Title 38 of the Code of Federal Regulations (1949 & 1952 
Supp).   

Part I, paragraph (c) of Veterans Regulation Number 1(a), as 
in effect in July 1953, provided that for the purposes of 
service connection compensation, in the case of a veteran who 
served for ninety days or more during a period of war, a 
chronic disease becoming manifest to a degree of 10 percent 
or more within one year from the date of separation from 
active service (as described in paragraph I(a)), shall be 
considered to have been incurred in such service, 
notwithstanding there is no record of evidence of such 
disease during the period of service.  VA Reg. No. 1(a), Part 
I, paragraph (c), reprinted in 38 U.S.C., ch. 12A, at 2503 
(1952 Supp. V); 38 C.F.R. § 3.80 (1952 Supp.).  Thus, if the 
requirements of the regulation are met, it is presumed that 
the disease was incurred during active service.  

Several diseases were explicitly listed as included in the 
term "chronic disease." VA Reg. No. 1(a), Part I, paragraph 
(c), reprinted in 38 U.S.C. at 2503 (1952 Supp.); 38 
C.F.R.§ 3.86(a) (1952 Supp).  Poliomyelitis was not in that 
list, but in the regulation in effect during 1953, the 
regulation included "other organic diseases of the nervous 
system."  38 C.F.R. § 3.86(a) (1952 Supp.).  The 1949 
version of the regulation, which also included "organic 
diseases of the nervous system," noted that the term was 
intended to include the same disabilities as those listed on 
pages 110 and 111 of the Schedule for Rating Disabilities 
(1945) under the heading "organic diseases of the central 
nervous system and residuals thereof."  38 C.F.R. § 3.86(a).  
Page 110 of that rating schedule listed anterior 
poliomyelitis and residuals of poliomyelitis as organic 
diseases of the central nervous system.  Diagnostic Code 
8011, Schedule for Rating Disabilities (1949).  Diagnostic 
Code 8011 provided a minimum 10 percent rating for residuals 
of poliomyelitis.  Schedule for Rating Disabilities (1945).   


The regulation defining periods of war was amended in 
May 1951 to provide that service after June 27, 1950, and 
prior to the delimiting date to be determined later, was 
entitled to the same compensation as service during World War 
II.  38 C.F.R. § 3.0(c) (1952 Supp.).  Service during World 
War II was considered service during a period of war.  38 
C.F.R. § 3.0(b) (1952 Supp.)  The Presidential proclamation 
creating an ending date of January 31, 1955, to the Korean 
Conflict was not made until 1955.  Proclamation 3080, 20 Fed. 
Reg. 173 (January 1, 1955).  

In sum, during 1953, a veteran who served for 90 days after 
June 27, 1950, would be entitled to a presumption of service 
connection if he manifests residuals of poliomyelitis within 
one year following the date of separation from active 
service.  Here, the veteran served in active duty from 
January 1950 to May 1952.  He therefore served for more than 
90 days after June 27, 1950 (during a period of war).   

There is no evidence explicitly identifying the date of onset 
of the veteran's poliomyelitis. There is no inservice record 
of poliomyelitis.  The veteran's April 1953 claim dates the 
onset of his poliomyelitis as September 1952.  A March 1953 
letter from the Assistant Superintendent of the San Diego 
County General Hospital indicates that the veteran had been 
admitted to that hospital in September 1952, and goes on to 
discuss the veteran's current residuals of poliomyelitis.  
The June 1953 VA examiner notes that when the veteran was 
hospitalized in September 1953 he had a weakness in his 
knees; specifically, he was unable to stand up because his 
knees would buckle and he would fall.  The VA examiner 
recorded that the veteran had been treated for poliomyelitis 
from September 1952 to May 1953 at the San Diego County 
General Hospital.  The VA examiner diagnosed the veteran with 
residuals of poliomyelitis with paraplegia in June 1953, but 
that was diagnosed by that examiner more than one year 
following his separation from service.  

While the date of onset is not clear, the evidence is clear 
that the residuals of poliomyelitis were manifest to a 
10 percent degree within one year following separation from 
service.  The letter from the Assistant Superintendent of the 
San Diego County General Hospital indicates that the veteran 
had been admitted to that hospital in September 1952.  She 
wrote that as of March 1953, the veteran had residual 
paralysis following poliomyelitis involving the trunk and 
both lower extremities to a rather severe degree.  Since that 
letter was written within one year following the veteran's 
separation date from service, the residuals of poliomyelitis 
(which were to be rated at a minimum of 10 percent) were 
clearly manifest within one year following service.  

The regulations also provided that the presumption could be 
rebutted on affirmative evidence to the contrary or evidence 
to establish that an intercurrent injury or disease had been 
suffered between the date of discharge and the onset of the 
chronic disease, or the disability was due to the person's 
own misconduct.  See VA Reg. No. 1(a), Part I, paragraph (c), 
reprinted in 38 U.S.C., ch. 12A, at 2503 (1952 Supp. V).  The 
record as of the July 1953 decision contains no such 
evidence.  Thus, this veteran met the regulatory requirements 
for a presumption that his poliomyelitis was incurred during 
service.

Under the regulations, to establish entitlement to service 
connection, the veteran had to show that he had been 
honorably discharged and that he had a current disability 
that was incurred during active service after June 27, 1950.  
VA Reg. 1(a), Part I, paragraph (a) at 2503  (1952 Supp. V); 
see also 38 U.S.C. § 701 (1952) (authorizing limitations to 
service connection by regulation).  The veteran's DD Form 214 
shows that he was honorably discharged and had active service 
after June 27, 1950.  The VA examiner established that at the 
time of the decision he had a current disability of residuals 
of poliomyelitis.  And the regulations creating a presumption 
of service connection establish that his poliomyelitis was 
incurred during service.  Thus, the veteran meets the service 
connection requirements in effect in 1953.  

In 1953, the RO denied service connection because the record 
contained no evidence that the veteran's poliomyelitis was 
incurred during active service.  But had the regulation 
providing for a presumption of service connection that 
existed at the time of that decision been properly applied to 
the evidence of record at that time, the veteran would have 
met the requirements for service connection.  Thus, the 
outcome of the case was manifestly changed by that 
undebatable error, and the veteran has established that a 
clear and unmistakable error was made in the 1953 decision.  
Damrel v. Brown, supra, 6 Vet. App. at 245; Russel v. 
Principi, supra, 3 Vet. App. at 313-14.  

The RO denied the veteran's claim for CUE on the basis of 38 
C.F.R. § 3.379, which provides that if the first 
manifestations of acute anterior poliomyelitis present 
themselves in a veteran within 35 days of termination of 
active military service, it is probable that the infection 
occurred during service, but if the manifestations first 
appear after this period, it is probable that the infection 
was incurred during service.  38 C.F.R. § 3.379 (1954).  But 
the first version of that regulation was not effective until 
October 1954, a date after the challenged July 1953 decision.  
See VA Reg. 1087, added by Transmittal Sheet 119 (October 28, 
1954); see also 38 C.F.R. § 3.379 (1964).  Since a CUE 
determination must be based on the law as it existed at the 
time of the challenged decision, that regulation is not 
relevant here.  Damrel v. Brown, supra, 6 Vet. App. at 245; 
Russel v. Principi, supra, 3 Vet. App. at 313-14.  


ORDER

The RO's July 3, 1953, rating decision, which denied service 
connection for poliomyelitis, was clearly and unmistakably 
erroneous.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


